Exhibit 10.4.3

 

EXECUTION VERSION

 

PUT OPTION CONFIRMATION

Non-Guaranteed Put Contract

 

DATE:

June 30, 2009

 

 

TO:

FSA Asset Management LLC

 

 

FROM:

Dexia SA

 

Dexia Crédit Local S.A.

 

 

SUBJECT:

Put Option Transaction

 

The purpose of this communication is to set forth the terms and conditions of
the above referenced transaction entered into on the Trade Date specified below
(the “Put Option Transaction”) between Dexia SA (“Dexia”) and Dexia Crédit Local
S.A., acting through its New York Branch (“DCL”), jointly and severally (“Party
A”) and FSA Asset Management LLC (“Party B”).  This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

This Confirmation supplements, forms a part of and is subject to the ISDA Master
Agreement dated as of June 30, 2009 (including the Schedule and Credit Support
Annex thereto (each captioned “Non-Guaranteed Put Contract”) as amended and
supplemented from time to time (the “Agreement”) between Party A and Party B. 
Capitalized terms used and not defined herein have the meanings set forth in the
Agreement.  All provisions contained in, or incorporated by reference to, the
Agreement shall govern this Confirmation except as expressly modified below.

 

This Confirmation is subject to, and incorporates the 2000 ISDA Definitions (the
“2000 Definitions”), as published by the International Swaps and Derivatives
Association, Inc.  Notwithstanding the foregoing, Articles 11 and 12 of the 2000
Definitions shall not apply.  In the event of any inconsistency between this
Confirmation, the 2000 Definitions, or the Agreement, as the case may be, this
Confirmation will control for purposes of this Put Option Transaction.

 


1.


GENERAL TERMS:


 


 


 


 


 

Trade Date:

June 30, 2009


 

 

 


 

Effective Date:

June 30, 2009

 

1

--------------------------------------------------------------------------------


 


 

Scheduled Termination Date:

The last to occur of:

 

(a)                                 the expiration of any applicable preference
period following the last Effective Maturity Date;

 

(b)                                the expiration of any applicable preference
period following the last Shortfall Payment Date;

 

(c)                                 the expiration of any applicable preference
period following the last Put Settlement Date;

 

(d)                                the expiration of any applicable preference
period following the date on which no Put Portfolio II Assets remain in the Put
Portfolio II Annex; and

 

(e)                                 the expiration of the applicable preference
period after the date on which the last GIC Contract has been paid in full.

 

The “Term” of this Transaction shall begin on and include the Effective Date and
end on and include the Scheduled Termination Date.


 

 

 


 

Calculation Agent:

The Calculation Agent will be HF Services, LLC, provided that if HF Services,
LLC is no longer acting as Administrator, Party A, Party B and FSA shall agree
in good faith on a successor Calculation Agent, and pending such agreement the
Reporting Agent shall act as successor Calculation Agent.


 

 

 


 

Calculation Agent City:

New York


 

 

 


 

Business Day:

Brussels, New York and Paris.


 

 

 


 

Business Day Convention:

Following (which, with the exception of the Effective Date, any Final
Amortization Date, each Put Portfolio II Asset Payment Date and the period end
date of each Put Portfolio II Asset Calculation Period, shall apply to any date
referred to in this Confirmation that falls on a day that is not a Business
Day).


 

 

 


 

Put Portfolio II Assets:

The assets identified in Annex 1 hereto (the “Put Portfolio II Annex” and each
such asset a “Put Portfolio II Asset”).  The Put Portfolio II Assets shall
consist of three categories:

 

(I)                                   assets that were included in the total
balance sheet assets of Party B as at September 30, 2008, but are not Put
Portfolio Assets under the Dexia Guaranteed Put Contract (each an “Excluded
Asset”);

 

2

--------------------------------------------------------------------------------


 


 

 

(II)                               the other assets identified in Annex 1
hereto; provided that such Annex 1 shall be deemed amended from time to time to
include any Permitted Investments purchased by Party B after the Effective Date
(each an “Other Asset”);

 

(III)                           any Put Portfolio Assets under the Dexia
Guaranteed Put Contract which are in excess of the amounts eligible to be put to
Party A under the Guaranteed Put Contract due to (i) expiration of the Sovereign
Guarantee in relation to any Asset Default or (ii) limitations on the aggregate
Put Settlement Amount that may be paid under the Dexia Guaranteed Put Contract
following a Liquidity Default, Collateral Posting Default or Dexia Bankruptcy;
provided that any principal amount of an asset can only be delivered once under
either the Dexia Guaranteed Put Contract or this Transaction (such assets,
“Excess Put Portfolio Assets”).

 

The Put Portfolio II Annex shall identify the following information (if
applicable) in relation to each Put Portfolio II Asset:  Issuer; CUSIP/ISIN;
FSAM ID Number; Insurer; Put Portfolio II Asset; Applicable Percentage; Legal
Final Maturity Date; Initial Face Amount; Original Principal Amount; Initial
Factor; Underlying Policy.

 

Each of (a) any Put Portfolio II Asset in relation to which a Put Settlement
Date has occurred, (b) any Put Portfolio II Asset sold by Party B from time to
time (other than under repurchase agreements as described in (ii) under
“Representation as to Exposure” below) and (c) any Put Portfolio II Asset in
relation to which a Call Settlement Date has occurred, will cease to constitute
a Put Portfolio II Asset hereunder upon receipt of payment by or on behalf of
Party B in respect of such Put Portfolio II Asset and (in the case of (a) and
(c)) delivery of such Put Portfolio II Asset pursuant to this Transaction, and
will be deemed excluded from the Put Portfolio II Annex and cease to be eligible
for further delivery by Party B under the Put Option or Call Option documented
hereby, to the extent of the portion of the Outstanding Principal Amount of the
Put Portfolio II Asset subject to such Put Settlement Date or sale or Call
Settlement Date, effective as of such Put Settlement Date, date of such sale or
such Call Settlement Date, as applicable.

 

3

--------------------------------------------------------------------------------


 


2.


PUT PREMIUM PAYMENTS:


 


 


 


 


 


PUT PREMIUM PAYER:

PARTY B


 


 

 


 


PUT PREMIUM RATE:

.25% PER ANNUM.


 


 

 


 


PUT PREMIUM PERIOD END DATE:

EACH JUNE 30, SEPTEMBER 30, DECEMBER 31 OR MARCH 31.


 


 

 


 


PUT PREMIUM CALCULATION PERIODS:

EACH PERIOD FROM (AND INCLUDING) A PUT PREMIUM PERIOD END DATE (OR IN THE CASE
OF THE FIRST PUT PREMIUM CALCULATION PERIOD, THE EFFECTIVE DATE) TO (BUT
EXCLUDING) THE NEXT PUT PREMIUM PERIOD END DATE (OR IN THE CASE OF THE LAST PUT
PREMIUM CALCULATION PERIOD, THE SCHEDULED TERMINATION DATE).


 


 

 


 


PUT PREMIUM PAYMENT DATES:

THE THIRD BUSINESS DAY AFTER EACH PUT PREMIUM PERIOD END DATE.

 

ON EACH PUT PREMIUM PAYMENT DATE, PARTY B SHALL PAY TO PARTY A THE PUT PREMIUM
AMOUNT DETERMINED FOR THE PUT PREMIUM CALCULATION PERIOD ENDING ON THE PUT
PREMIUM PERIOD END DATE IMMEDIATELY PRECEDING SUCH PUT PREMIUM PAYMENT DATE,
SUBJECT TO FUNDS BEING AVAILABLE FOR SUCH DISTRIBUTION UNDER THE PRIORITY OF
PAYMENTS.


 


 

 


 


PUT PREMIUM AMOUNT:

WITH RESPECT TO ANY PUT PREMIUM PAYMENT DATE, AN AMOUNT EQUAL TO THE PRODUCT OF:

 

(A)                                 THE PUT PREMIUM RATE;

 

(B)                                AN AMOUNT DETERMINED BY THE CALCULATION AGENT
EQUAL TO:

 

(I)                                    THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE PUT PORTFOLIO II ASSETS AS AT 5:00 P.M. IN THE CALCULATION AGENT
CITY ON EACH DAY IN THE APPLICABLE PUT PREMIUM CALCULATION PERIOD; DIVIDED BY

 

(II)                                 THE ACTUAL NUMBER OF DAYS IN THE APPLICABLE
PUT PREMIUM CALCULATION PERIOD; AND

 

(C)                                 THE ACTUAL NUMBER OF DAYS IN THE APPLICABLE
PUT PREMIUM CALCULATION PERIOD DIVIDED BY 360.


 


 

 


3.


PUT TRIGGERS AND PUT SETTLEMENT

 


 


 

 


 

Put Option:

Party A hereby grant Party B a put option in relation to each Put Portfolio II
Asset exercisable in accordance with the terms hereof upon the occurrence of a
relevant Put Trigger at any time during the Term

 

4

--------------------------------------------------------------------------------


 


 

 

of this Put Option Transaction (the “Put Option”).


 

 

 


 

Put Triggers:

Party B (or FSA directly as third party beneficiary as provided in “Secured
Party Exercise”) will have the right to cause exercise of the Put Option upon
occurrence of any of the following events (each a “Put Trigger”) on any date
during the Term of this Transaction:

 

(a) if an Asset Default has occurred with respect to any Put Portfolio II Asset
(an “Asset Default Trigger”);

 

(b) if a Liquidity Default has occurred and is continuing (a “Liquidity Default
Trigger”);

 

(c) if a Collateral Posting Default has occurred and is continuing (a
“Collateral Default Trigger”); or

 

(d) if a Dexia Bankruptcy has occurred and is continuing (a “Bankruptcy
Trigger”);

 

(the date of any exercise of the Put Option a “Put Exercise Date”).  The Put
Option may be exercised separately from time to time in relation to one or more
separately occurring Put Triggers.


 

 

 


 

Put Exercise Amounts:

The Put Option may be exercised by Party B (or by FSA directly as third party
beneficiary as provided in “Secured Party Exercise”):

 

(a)                                  if the Put Option is exercised in relation
to any Asset Default Trigger, with respect to the Outstanding Principal Amount
of the Defaulted Asset;

 

(b)                                 if the Put Option is exercised in relation
to any Liquidity Default Trigger, with respect to an aggregate Outstanding
Principal Amount of Put Portfolio II Assets selected by the Collateral Agent or
by FSA directly as third party beneficiary as provided in “Secured Party
Exercise”, equal to the relevant Defaulted Liquidity Amount, provided that in
making such selection the Collateral Agent or FSA as third party beneficiary, as
applicable, shall comply with the Maximum Asset Value Restriction;

 

(c)                                  if the Put Option is exercised in relation
to any Collateral Default Trigger, with respect to an aggregate Outstanding
Principal Amount of Put Portfolio II Assets selected by the Collateral Agent or
by FSA

 

5

--------------------------------------------------------------------------------


 


 

 

directly as third party beneficiary as provided in “Secured Party Exercise”,
equal to (x)  the relevant Defaulted Collateral Amount plus (y) the net Delivery
Amount that would arise under the Credit Support Annex as a result of Delivery
of the Put Settlement Assets on the Put Settlement Date, provided that in making
such selection the Collateral Agent or FSA as third party beneficiary, as
applicable, shall comply with the Maximum Asset Value Restriction; and

 

(d)                                 if the Put Option is exercised in relation
to a Bankruptcy Trigger, with respect to an Outstanding Principal Amount of Put
Portfolio II Assets selected by the Collateral Agent or FSA directly as third
party beneficiary as provided in “Secured Party Exercise”, equal to 100% of the
aggregate Outstanding Principal Amount of all the Put Portfolio II Assets.

 

(the relevant Outstanding Principal Amount of Put Portfolio II Assets with
respect to which the Put Option has been exercised as described above on any
date, subject to “Affected Collateral Delivery” below,  the “Put Settlement
Assets”).


 

 

 


 

 

“Maximum Asset Value Restriction” means that the Collateral Agent or by FSA
directly as third party beneficiary as provided in “Secured Party Exercise”
shall select assets (which may or may not be Defaulted Assets) for which the
weighted average of the most recently determined FSAM Asset Value is not more
than 5% higher than the weighted average FSAM Asset Value of all remaining Put
Portfolio  II Assets as a whole (provided that if it would not be possible to
deliver Put Portfolio II Assets of such maximum average value due to minimum
denomination restrictions, the Collateral Agent, or FSA directly as third party
beneficiary as provided in “Secured Party Exercise,” shall only be required to
select assets that comply with such limitation to the extent reasonably
practicable).


 

 

 


 

Exercise Notice:

In relation to any exercise of the Put Option, Party B (or FSA directly as third
party beneficiary as provided in “Secured Party Exercise”) will be required to
provide to Party A and FSA at the notice addresses specified below, an exercise
notice in the form of Annex 2 (the “Exercise Notice”) (which shall be delivered
by email or facsimile, return receipt requested) which shall also include (i) in
the case of an exercise of the Put Option in relation to an Asset Default
Trigger, a servicer or trustee report, advice

 

6

--------------------------------------------------------------------------------


 


 

 

from a paying agent, record of a clearance system, statement by a rating agency,
or similar information documenting the relevant Interest Shortfall Amount,
Principal Shortfall Amount or Writedown Amount (any a “Shortfall Amount”),
(ii) in the case of an exercise of the Put Option in relation to an Liquidity
Default Trigger, a calculation of the relevant Defaulted Liquidity Amount
including evidence of the relevant notice or request for payment and
confirmation by the Collateral Agent of nonreceipt of funds, (iii) in the case
of an exercise of the Put Option in relation to a Collateral Default Trigger, a
calculation of the relevant Defaulted Collateral Amount including evidence of
the relevant demand for Transfer of a Delivery Amount and confirmation by the
Collateral Agent of nonreceipt of such Delivery Amount, or (iv) in the case of
an exercise of the Put Option in relation to a Bankruptcy Trigger, a calculation
of the aggregate current Outstanding Principal Amount plus accrued interest of
the Put Portfolio II Assets (each of (i), (ii), (iii) or (iv) in relation to any
exercise of the Put Option the “Shortfall Information”).


 

 

 


 

Secured Party Exercise:

Party A acknowledges and agrees that, without limitation of the rights of Party
B hereunder:

 

(a)                                  an Exercise Notice may be delivered by the
Collateral Agent or by FSA directly as third party beneficiary under this
Agreement (i) in relation to any Asset Default Trigger following a failure of
Party B to deliver an Exercise Notice within five Business Days after the
occurrence of the relevant Asset Default or (ii) in relation to any Liquidity
Default Trigger, any Collateral Default Trigger or any Bankruptcy Trigger;

 

(b)                                 the Collateral Agent or FSA directly as
third party beneficiary under this Agreement may specify the related Put
Exercise Amounts and select Put Portfolio II Assets in relation to any Liquidity
Default Trigger, any Collateral Default Trigger or any Bankruptcy Trigger and
deliver any Shortfall Information (whether or not it delivered the related
Exercise Notice); and

 

(c)                                  FSA directly as third party beneficiary
under this Agreement may make demands and request and dispute valuations as set
forth in the Credit Support Annex.


 

 

 


 

Defaulted Asset:

A Put Portfolio II Asset in relation to which an Asset Default has occurred.


 

 

 


 

Asset Default:

The occurrence of a Failure to Pay Principal, Interest Shortfall or Writedown.

 

7

--------------------------------------------------------------------------------


 


 

Liquidity Default:

A payment default by Dexia or any of its Affiliates under any Guaranteed
Liquidity Facility, including without limitation a failure to pay an Accelerated
Downgrade Liquidity Draw by the Accelerated Downgrade Liquidity Draw Deadline on
the relevant date (a “Deemed Downgrade Liquidity Default”).  The amount of any
and all such failures to pay (i.e., the unpaid amount) on any date (net of any
partial payments by Dexia or its Affiliates) is the “Defaulted Liquidity Amount
II”; provided, however, that prior to 31 October 2011, the Defaulted Liquidity
Amount II shall be decreased by any Defaulted Liquidity Amount applicable under
the Dexia Guaranteed Put Contract on the same date (provided that no Event of
Default has occurred under the Dexia Guaranteed Put Contract in relation to the
payment of a Put Settlement Amount with respect to such Defaulted Liquidity
Amount).

 

To the extent that the occurrence of a default under any Guaranteed Liquidity
Facility is subject to the expiration of a grace period for payment, such grace
period shall be deemed to have expired on the earlier of (i) its stated
expiration date or (ii) the Business Day immediately preceding the Liquidity and
Collateral Trigger Expiration Date.

 

“Guaranteed Liquidity Facilities” means each of (i) the Liquidity Facility and
the Repurchase Agreement Facility, in accordance with their terms as of the
Effective Date (the “Existing Facilities”) and (ii) any additional liquidity
facilities between Party B and either DCL or Dexia Bank Belgium SA (including
any successors thereto by reason of Corporate Reorganization or any Affiliates
thereof to whom their obligations are transferred in accordance with the terms
of such Existing Facilities) entered into from time to time after the Effective
Date, that are in substantially the same form as the Existing Facilities and are
entered into for the purpose of providing liquidity to meet Party B’s payment
obligations (including obligations to meet collateral posting requirements under
the GICs) under the Master Repurchase Agreement to the GIC Issuers to service
the GICs, if the aggregate maximum commitment amount of such facilities, when
added to the maximum commitment amount of the Existing Facilities, does not
exceed the GIC Balance on the date any such additional facilities are entered
into.


 

 

 


 

Collateral Posting Default:

A failure to Transfer Eligible Collateral having a Value equal to a required
Delivery Amount on any date, in each case within the time required under
Paragraph 4(b) of the Credit Support Annex.  The

 

8

--------------------------------------------------------------------------------


 


 

 

amount of any such failure to Transfer on any date (net of any partial amounts
Transferred by Dexia or its Affiliates) is the “Defaulted Collateral Amount II”;
provided, however, that prior to 31 October 2011, the Defaulted Collateral
Amount II shall be decreased by any Defaulted Collateral Amount applicable under
the Dexia Guaranteed Put Contract on the same date (provided that no Event of
Default has occurred under the Dexia Guaranteed Put Contract in relation to the
payment of a Put Settlement Amount with respect to such Defaulted Collateral
Amount).

 

With respect to any date which falls during a period which is (A) not on or
after a Sovereign Guarantee Unenforceability Date (as defined in the Dexia
Guaranteed Put Contract) and (B) (I) on and after the First Collateral Posting
Date and prior to the Liquidity and Collateral Trigger Expiration Date or
(II) during a period that a DCL Bankruptcy has occurred and is continuing (a “No
DCL Collateral Period”), (i) any Eligible Collateral Transferred by DCL, whether
at any time before or during such No DCL Collateral Period, will be deemed to
have a Value of zero during such No DCL Collateral Period (any such Eligible
Collateral on any date during the No DCL Collateral Period the “Affected DCL
Collateral”) and (ii) only postings made by Dexia (whether made at any time
before or during such No DCL Collateral Period, and including by substitution in
accordance with the Credit Support Annex of Eligible Collateral posted by Dexia
for Eligible Collateral posted by DCL) will be considered in calculating any
applicable Delivery Amount and whether the obligation to Transfer Eligible
Collateral with a Value equal to such Delivery Amount has been met during such
No DCL Collateral Period; provided, that such Affected DCL Collateral shall be
Transferred to DCL against the simultaneous delivery of replacement Eligible
Collateral by Dexia.

 

With respect to any date which falls during a period which is (A) on or after a
Sovereign Guarantee Unenforceability Date and (B) not during a period that a DCL
Bankruptcy has occurred and is continuing (a “No Dexia Collateral Period”),
(i) any Eligible Collateral Transferred by Dexia, whether at any time before or
during such No Dexia Collateral Period, will be deemed to have a Value of zero
during such No Dexia Collateral Period (any such Eligible Collateral on any date
during the No Dexia Collateral Period the “Affected Dexia Collateral”) and
(ii) only postings made by DCL (whether made at any time before or during such
No Dexia Collateral Period, and including by substitution in accordance with the
Credit Support Annex of Eligible Collateral posted by DCL for

 

9

--------------------------------------------------------------------------------


 


 

 

Eligible Collateral posted by Dexia) will be considered in calculating any
applicable Delivery Amount and whether the obligation to Transfer Eligible
Collateral with a Value equal to such Delivery Amount has been met during such
No Dexia Collateral Period; provided, that such Affected Dexia Collateral shall
be Transferred to Dexia against the simultaneous delivery of replacement
Eligible Collateral by DCL.


 

 

 


 

Affected Collateral Delivery:

In relation to any Put Settlement Date arising from a Collateral Default Trigger
occurring during a No DCL Collateral Period or No Dexia Collateral Period, the
Put Settlement Assets shall include, in addition to the Put Settlement Assets
selected by the Collateral Agent or FSA as third party beneficiary, as
applicable, under (c) of “Put Exercise Amount” above, the relevant Affected DCL
Collateral or Affected Dexia Collateral as of the date of occurrence of the
relevant Collateral Default Trigger.


 

 

 


 

Dexia Bankruptcy:

As defined in the Schedule to the Dexia Guaranteed Put Contract.  The exercise
of the Put Option following a Bankruptcy Trigger is not to be construed as the
designation of an Early Termination Date, nor does exercise of the Put Option
following a Bankruptcy Trigger prejudice to the right of Party B to designate an
Early Termination Date subsequent to the Put Settlement Date for such Bankruptcy
Trigger in the event that any Event of Default has occurred or is continuing
after such Put Settlement Date.


 

 

 


 

First Collateral Posting Date:

29 September 2011.


 

 

 


 

Put Settlement:

On (x) the second Business Day after the relevant Put Exercise Date or (y) in
the case of an Accelerated Downgrade Liquidity Default Exercise on the first
Business Day after the Put Exercise Date (as applicable, the “Put Settlement
Date”) and subject to “Deferred Settlement Election” below, Party B or the
Collateral Agent on behalf of Party B will Deliver to DCL or Dexia, as
applicable, the relevant Put Settlement Assets, against payment of the Put
Settlement Amount to Party B by Party A (such payment to occur by the time
specified in the last paragraph under “Put Settlement Amount”).  In the event
that the Defaulted Liquidity Amount on the Put Exercise Date includes both
amounts arising from an Accelerated Downgrade Liquidity Draw and other unpaid
amounts under one or more Guaranteed Liquidity Facilities, separate Put
Settlement Dates shall occur in relation to each relevant portion of the Put
Exercise Amount.

 

“Accelerated Downgrade Liquidity Default

 

10

--------------------------------------------------------------------------------


 


 

 

 

Exercise” means an exercise of the Put Option as a result of a Liquidity Default
Trigger which occurs due to a Deemed Downgrade Liquidity Default.

 

Delivery of Put Settlement Assets will be effected by an escrow, custody or
similar arrangement with the Collateral Agent, such that the Put Settlement
Assets will be Delivered by the Collateral Agent and the Put Settlement Amount
will be paid to Party B, but the Put Settlement Assets will be Delivered (i) to
Dexia if the Put Settlement Amount is paid to Party B by Dexia or, (ii) to DCL
if the Put Settlement Amount is paid to Party B by DCL.

 

“Deliver” means to deliver, novate, transfer, assign or sell, as appropriate, in
the manner customary for the settlement of the applicable Put Settlement Assets
(which shall include executing all necessary documentation and taking any other
necessary actions), in order to convey all right, title and interest in the Put
Settlement Assets to Dexia or DCL, as applicable, free and clear of any and all
liens, charges, claims or encumbrances; provided that, Dexia and DCL each hereby
waive any right to object to the Delivery of a Put Settlement Asset (i) as
failing to be free and clear of liens, charges, claims or encumbrances or
(ii) for breach of any implied or express representation or warranty hereunder,
except in the case of a lien, charge, claim or encumbrance that is predominantly
attributable to actions of FSA taken after the Effective Date.

 

Without limitation of the foregoing, in relation to Put Settlement Assets which
may be subject to a pledge or lien, Party A agrees that the settlement of the
payment of the Put Settlement Amount by Party A and Delivery of the Put
Settlement Assets by Party B may be effected by means of an undertaking by the
Collateral Agent, acting as an escrow agent, custodian or in a similar capacity,
to deliver such Put Settlement Assets to Party A following receipt of a payment
hereunder (whether by treating such payment as a discharge of the relevant
pledge or lien, as a substitution of cash collateral in place of such Put
Settlement Assets for purposes of the relevant pledge agreement, or otherwise).


 

 

 

 


 

Delayed Delivery Following DCL Belgian Corporate Reorganization:

 

In the event that a Put Settlement Date occurs (i) on or after a DCL Belgian
Corporate Reorganization has occurred and (ii) on a date on which the relevant
Put Settlement Amount would constitute a Pre-Collateral Posting Payment, and
except in the case of a Put Settlement under which the Put Settlement Amount is
paid to Party B by the Sovereign Guarantors, (A) Party A will be required to pay
the Put Settlement

 

11

--------------------------------------------------------------------------------


 


 

 

 

Amount on the Put Settlement Date, (B) Party B will not be required to Deliver
the related Put Settlement Assets until the date following the Put Settlement
Date on which the Belgian Preference Period has expired and (C) pending such
Delivery on the date referred to in (B), Party A will be deemed to have pledged
the relevant Put Settlement Assets to Party B and Party B shall hold such Put
Settlement Assets as additional Posted Collateral under the Credit Support Annex
and treated as Repledged Assets thereunder.

 

“DCL Belgian Corporate Reorganization” means any occurrence of a Corporate
Reorganization (as defined in the Schedule) with respect to DCL such that
Belgium is the jurisdiction of organization of DCL following such Corporate
Reorganization.

 

“Belgian Preference Period” means 6 months, or if the period of time specified
in Article 12 of the Belgian Bankruptcy Act of 8 August 1997 is amended, such
amended period of time.


 

 

 

 


 

DCL Delivery:

 

DCL agrees that any Put Settlement Assets delivered to DCL hereunder which may
be required to be delivered outside the United States or to non- United States
persons, or with respect to which for any other reason delivery of such Put
Settlement Asset in New York is impracticable, may at Party B’s election be
delivered to a registered office of Dexia Crédit Local S.A. outside of the
United States.


 

 

 

 


 

Put Settlement Amount:

 

An amount equal to 100% of the Outstanding Principal Amount of the Put
Settlement Assets Delivered on the Put Settlement Date (other than any Affected
DCL Collateral or Affected Dexia Collateral), plus (without duplication) (i) any
Interest Shortfall Amount, Principal Shortfall Amount or Writedown Amount
accrued but not yet paid hereunder as of the Put Settlement Date and
(ii) accrued and unpaid interest (except to the extent already paid to Party B
pursuant to a Deferred Settlement Election or under (i)) through the Put
Settlement Date (in each case converted if applicable to USD at the Specified
Currency Rate).

 

The Put Settlement Asset Delivered on each Put Settlement Date will include the
right to receive all accrued and unpaid interest in respect of the Outstanding
Principal Amount of the Put Settlement Assets Delivered.

 

The obligation to pay any Put Settlement Amount pursuant to an Exercise Notice
delivered prior to the occurrence of the Scheduled Termination Date shall
survive the occurrence of the Scheduled Termination

 

12

--------------------------------------------------------------------------------


 


 

 

 

Date.


 

 

 

 


 

 

 

In the case of an Accelerated Downgrade Liquidity Default Exercise, Party A will
pay the Put Settlement Amount to Party B not later than 9:00 am New York City
time on the Put Settlement Date.  In all other cases, Party A will pay the Put
Settlement Amount to Party B not later than 4:00 pm Central European Time on the
Put Settlement Date.


 

 

 

 


 

Cure of Defaulted Liquidity Amount or Defaulted Collateral Amount:

 

Notwithstanding exercise of the Put Option in relation to a Liquidity Default
Trigger or Collateral Default Trigger, if the related Defaulted Liquidity Amount
or Defaulted Collateral Amount has been cured in full on or prior to the
relevant Put Settlement Date, the Put Settlement Date shall not occur and the
Exercise Notice in relation thereto shall be deemed withdrawn.


 

 

 

 


 

Deferred Settlement Right:

 

In relation to any Put Exercise Date arising from an Asset Default Trigger,
Party A may give a notice to Party B (with a copy to FSA), on or before the Put
Settlement Date, electing to defer the Put Settlement Date (a “Deferred
Settlement Election”) for any period of time prior to the earliest of (i) the
Final Amortization Date and (ii) the Legal Final Maturity Date of the Defaulted
Asset, provided that during such period Party A shall periodically pay to Party
B any Shortfall Amounts with respect to such Defaulted Asset on or before:

 

(I) in the case of the Put Portfolio Asset Payment Date occurring on or
immediately preceding the Asset Default Trigger, the third Business Day
following the Put Exercise Date, and

 

(II) in the case of each Put Portfolio Asset Payment Date occurring after the
Put Portfolio Asset Payment Date in (I), (A) if a Dexia Event of Default has
occurred and FSA is acting as the Secured Party Representative , the third
Business Day after the later of (i) the date such amounts are determined under
the provisions of the Underlying Instruments and holders of the Defaulted Asset
have been notified of such determination or (ii) the date of receipt of the
relevant Shortfall Information by Party A or (B) otherwise, the third Business
Day after the earlier of (i) the date such amounts are determined under the
provisions of the Underlying Instruments and holders of the Defaulted Asset have
been notified of such determination or (ii) the date of receipt of the relevant
Shortfall Information by Party A (each a “Shortfall Payment Date”).

 

On any date after Dexia or DCL has made a payment

 

13

--------------------------------------------------------------------------------


 


 

 

 

of Shortfall Amounts pursuant to a Deferred Settlement Election, such Deferred
Settlement Election shall continue in effect and need not be renewed or repeated
in relation to subsequent Asset Default Triggers for the same Put Portfolio II
Asset, provided that (a) Party A may cause the Put Settlement Date to occur with
respect to the related Defaulted Asset upon two Business Days’ prior notice to
Party B, the Collateral Agent and FSA, and (b) the Put Settlement Date shall
occur immediately with respect to the related Defaulted Asset if (i) Dexia does
not pay a Shortfall Amount (and DCL also does not pay such amount) and
(ii) Dexia does not cure such failure within 2 Business Days after receipt of a
notice from Party B requiring that the Put Settlement Date be accelerated.

 

For the avoidance of doubt, no Deferred Settlement Election may be made with
respect to any Defaulted Assets selected in connection with any Put Option
related to a Liquidity Default Trigger, a Collateral Default Trigger or a
Bankruptcy Trigger.

 

The obligation to pay any Shortfall Amounts and Put Settlement Amount pursuant
to a Deferred Settlement Election exercised prior to the occurrence of the
Scheduled Termination Date shall survive the occurrence of the Scheduled
Termination Date.


 

 

 

 


 

Currency Conversion:

 

In relation to any Put Settlement Asset not denominated in USD, the Put
Settlement Amount and any Shortfall Amount shall still be denominated in USD,
such amount to be determined by conversion of the Outstanding Principal Amount
plus accrued interest, or Shortfall Amount, as applicable, at the Specified
Currency Rate.

 

14

--------------------------------------------------------------------------------


 


4.

Call Right

 

 


 

 

 

 


 

Call Option:

 

Party B hereby grants to Party A, a call option in relation to each Put
Portfolio II Asset exercisable in accordance with the terms hereof on any
Business Day (the “Call Option”).  The Call Option may be exercised by Party A
only if there shall not have occurred any Dexia Event of Default, and, prior to
the Liquidity and Collateral Expiration Date, only by DCL.  In any event, no
purported exercise of the Call Option shall be valid unless Party A shall
deliver to Party B information from the Valuation Agent demonstrating that Party
A has Transferred Eligible Collateral to the Custodian in an amount sufficient
that no Delivery Amount would result or be outstanding after the exercise and
settlement of the Call Option.


 

 

 

 


 

Exercise Notice:

 

In relation to any exercise of the Call Option, Party A will be required to
provide to Party B, an exercise notice in the form of Annex 3 (the “Call
Notice”).  The Call Notice shall specify the Put Portfolio II Assets proposed to
be purchased by Party A (the “Call Settlement Assets”).  Delivery of a Call
Notice is irrevocable and shall constitute an indefeasible agreement to purchase
the related Call Settlement Assets.


 

 

 

 


 

Call Settlement:

 

Settlement of the Call Option shall occur on the second Business Day after the
delivery to Party B of the Call Notice (such date, the “Call Settlement Date”). 
On the Call Settlement Date, the Collateral Agent will Deliver to DCL or Dexia,
as applicable, the relevant Call Settlement Assets against payment of the Call
Settlement Amount to Party B by Party A.  If Party A fails to pay the Call
Settlement Amount, the Call Option will fail and the related Call Settlement
Assets will not be delivered to Party A.


 

 

 

 


 

Call Settlement Amount:

 

At the election of Party A, in respect of the Call Settlement Asset, an amount
equal to (A) either (x) 100% of the Outstanding Principal Amount or (y) the Mark
to Market Value of the Call Settlement Assets Delivered on the Call Settlement
Date (provided that if a DCL Belgian Corporate Reorganization has occurred,
clause (x) shall not apply), plus (B) (i) any Interest Shortfall Amount,
Principal Shortfall Amount or Writedown Amount accrued but not yet paid
hereunder as of the Call Settlement Date plus, without duplication (ii) accrued
and unpaid interest through the Call Settlement Date (in each case converted if
applicable to USD at the Specified Currency Rate).

 

The Call Settlement Asset Delivered on each Call Settlement Date will include
the right to receive all

 

15

--------------------------------------------------------------------------------


 


 

 

 

accrued and unpaid interest in respect of the Outstanding Principal Amount of
the Call Settlement Assets Delivered.


 

 

 

 


 

Currency Conversion:

 

In relation to any Call Settlement Asset not denominated in USD, the Call
Settlement Amount shall still be denominated in USD, such amount to be
determined by conversion of the Outstanding Principal Amount or Value, as the
case may be, plus accrued interest at the Specified Currency Rate.


 

 

 

 


 

Multiple Exercise:

 

For the avoidance of doubt, the parties agree that with respect to this Call
Option Transaction and notwithstanding anything to the contrary in the 2000
Definitions, multiple Call Settlement Dates may occur and multiple Call
Settlement Amounts may be payable by Party A.


 

 

 

 


5.

Additional Provisions:

 

 


 

 

 

 


 

Representation as to Exposure:

 

Party B represents to Party A in relation to the Excluded Assets that on the
Effective Date Party B either (i) beneficially owns the relevant Excluded Asset
or (ii) is obligated to purchase such Excluded Asset under a repurchase
agreement through which the purchase of the Excluded Asset by Party B has been
financed (or refinanced), with the result that (x) such Excluded Asset is
included in Party B’s balance sheet assets and (y) any income deriving from the
Excluded Asset accrues to Party B.


 

 

 

 


 

Obligations of Party A Unconditional:

 

In relation to its payment obligations under this Put Option Transaction each of
Dexia and DCL waives all rights (whether by counterclaim, setoff or otherwise)
and defenses (including, without limitation, the defense of fraud), to the
extent that such rights and defenses may be available to Party A to avoid
payment of their respective obligations under this Put Option Transaction in
accordance with its terms (but subject to Party A’s right to receive Delivery of
the Put Settlement Assets on any Put Settlement Date and the Call Settlement
Assets on any Call Settlement Date).


 

 

 

 


 

Subrogation Rights:

 

Subject to and conditioned upon payment by DCL or Dexia, as applicable, in
connection with a Deferred Settlement Election, DCL or Dexia, as applicable,
shall be subrogated to the rights of Party B to receive reimbursement from the
Issuer of the relevant Put Settlement Asset for the relevant Interest Shortfall,
Principal Shortfall or Writedown Amount and to exercise any right, power or the
like of Party B with respect thereto, provided that DCL or Dexia (as the case
may be) may not exercise such subrogation rights unless at such time the
Subordinated Claims Payment

 

16

--------------------------------------------------------------------------------


 


 

 

 

Condition is satisfied.


 

 

 

 


 

Multiple Exercise:

 

For the avoidance of doubt, the parties agree that with respect to this Put
Option Transaction and notwithstanding anything to the contrary in the 2000
Definitions, multiple Put Settlement Dates may occur and multiple Put Settlement
Amounts may be payable by Party A.


 

 

 

 


 

Calculation Agent Determinations:

 

The Calculation Agent shall be responsible for determining and calculating
(i) the Put Premium Amount payable on each Put Premium Payment Date; and
(ii) the determination of Shortfall Amounts and providing the Shortfall
Information; provided that notwithstanding the above, each of FSA, the
Collateral Agent, Party B and Party A shall be entitled to determine and
calculate the above amounts to the extent that FSA, the Collateral Agent, Party
B or Party A, as applicable, have the right to deliver a notice to the other
party demanding payment of such amount.  The Calculation Agent, FSA, the
Collateral Agent, Party B or Party A, as applicable, shall make such
determinations and calculations based solely on the basis of the Servicer
Reports, to the extent such Servicer Reports are reasonably available to the
Calculation Agent, FSA, the Collateral Agent, Party B or Party A, as applicable.
 The Calculation Agent, FSA, the Collateral Agent, Party B or Party A, as
applicable, shall, as soon as practicable after making any of the determinations
or calculations specified in (i) and (ii) above, notify FSA and the parties or
the other party, as applicable, of such determinations and calculations. For the
avoidance of doubt, if an Interest Shortfall Amount is not explicitly set out in
the Servicer Report but the Calculation Agent determines that an Interest
Shortfall has occurred on the basis of information in such Servicer Report, then
the relevant Interest Shortfall Amount shall be calculated and reported by the
Calculation Agent on the basis of such information.


 

 

 

 


 

Adjustment of Calculation Agent Determinations


 

To the extent that a Servicer furnishes any Servicer Reports correcting
information contained in previously issued Servicer Reports, and such
corrections impact calculations pursuant to this Put Option Transaction, the
calculations relevant to this Put Option Transaction shall be adjusted
retroactively by the Calculation Agent to reflect the corrected information
(provided that, for the avoidance of doubt, no amounts in respect of interest
shall be payable by either party and provided that the Calculation Agent in
performing the calculations pursuant to this paragraph will assume that no
interest has accrued on any adjusted amount), and the Calculation Agent shall
promptly notify both parties and FSA of any corrected payments required by
either party. Any required corrected payments shall be

 

17

--------------------------------------------------------------------------------


 


 

 

 

made within five Business Days of the day on which such notification by the
Calculation Agent is effective.


 

 

 

 


 

Excluded Asset Reporting:

 

On any Put Settlement Date or Shortfall Payment Date, the Calculation Agent
shall determine and report to Party A (i) the portion of any Shortfall Amounts
payable on such Shortfall Payment Date which are related to Excluded Assets
(each an “Excluded Asset Shortfall Amount”) and (ii) the portion of any Put
Settlement Amounts payable on such Put Settlement Date which are related to
Excluded Assets (each any “Excluded Asset Put Settlement Amount”).  For the
avoidance of doubt the determination or allocation of Excluded Asset Shortfall
Amounts and Excluded Asset Put Settlement Amounts shall have no effect on the
payment obligations of Party A hereunder in relation to any Other Assets, Excess
Put Portfolio Assets or otherwise.


 

 

 

 


6.

Notices and Account Details:

 

 


 

 

 

 


 

Notices to Party B:

 

As set forth in the Schedule


 

 

 

 


 

Notices to Party A:

 

As set forth in the Schedule


 

 

 

 


 

Account Details of Party B:

 

The FSAM Cash Account (as defined in the Pledge and Administration Agreement)


 

 

 

 


 

Account Details of Party A:

 

To be advised in writing by Party A


 

 

 

 


7.

Additional Definitions:

 

 

 

FOR THE PURPOSES OF THIS PUT OPTION TRANSACTION ONLY, THE FOLLOWING TERMS HAVE
THE MEANINGS GIVEN BELOW:

 

“ACCELERATED DOWNGRADE LIQUIDITY DRAW” HAS THE MEANING SPECIFIED IN THE RELEVANT
GUARANTEED LIQUIDITY FACILITY.

 

“ACCELERATED DOWNGRADE LIQUIDITY DRAW DEADLINE” MEANS 9:00 AM, NEW YORK CITY
TIME ON THE FIRST BUSINESS DAY AFTER THE DATE ON WHICH THE RELEVANT ACCELERATED
DOWNGRADE LIQUIDITY DRAW IS DEEMED REQUESTED (UNDER THE TERMS OF THE RELEVANT
GUARANTEED LIQUIDITY FACILITY).

 

“Actual Interest Amount” means, with respect to any Put Portfolio II Asset
Payment Date, payment by or on behalf of the Issuer of an amount in respect of
interest due under the Put Portfolio II Asset (including, without limitation,
any deferred interest or default interest but excluding payments in respect of
prepayment penalties, yield maintenance provisions or principal, except that the
Actual Interest Amount shall include any payment of principal representing
capitalized interest) to the holder(s) of the Put Portfolio II Asset in respect
of the Put Portfolio II Asset.

 

“Actual Principal Amount” means, with respect to the Final Amortization Date,
Principal Installment Date or the Legal Final Maturity Date, an amount paid on
such day by or on behalf of the Issuer in respect of principal (excluding any
amount representing capitalized interest) to the holder(s)

 

18

--------------------------------------------------------------------------------


 

of the Put Portfolio II Asset in respect of the Put Portfolio II Asset.

 

“Applicable Percentage” means in relation to any Put Portfolio II Asset the
percentage indicated as such in the Put Portfolio II Annex.

 

“Collateral Agent” has the meaning specified in the Pledge and Administration
Agreement.

 

“DCL Bankruptcy” means the occurrence with respect to DCL of an event described
in Section 5(a)(vii), provided, however, that subclause (4) of
Section 5(a)(vii) shall be amended so that the reference to “30 days” in
subclause (4)(B) of Section 5(a)(vii) shall refer to “60 days”.

 

“Effective Maturity Date” in relation to any Put Portfolio II Asset means the
earlier of the Legal Final Maturity Date or Final Amortization Date, each as
subject to adjustment in accordance with the Following Business Day Convention,
in relation to such Put Portfolio II Asset.

 

“Expected Interest Amount” means, with respect to any Put Portfolio II Asset
Payment Date, the amount of current interest that would accrue during the
related Put Portfolio II Asset Calculation Period calculated using the Put
Portfolio II Asset Coupon on a principal balance of the Put Portfolio II Asset
equal to (measured as of the first day of the related Put Portfolio II Asset
Calculation Period) the Outstanding Principal Amount taking into account any
reductions due to a principal deficiency balance or realized loss amount
(however described in the Underlying Instruments) that are attributable to the
Put Portfolio II Asset, and that will be payable on the related Put Portfolio II
Asset Payment Date assuming for this purpose that sufficient funds are available
therefor in accordance with the Underlying Instruments.

 

Except as provided in the previous sentence, the Expected Interest Amount shall
be determined without regard to (i) unpaid amounts in respect of accrued
interest on prior Put Portfolio II Asset Payment Dates; (ii) any prepayment
penalties or yield maintenance provisions; or (iii) the effect of any provisions
(however described) of such Underlying Instruments that otherwise permit the
limitation of due payments to distributions of funds available from proceeds of
the Underlying Assets, or that provide for the capitalization or deferral of
interest on the Put Portfolio II Asset, or that provide for the extinguishing or
reduction of such payments or distributions or (iv) any “available funds cap” or
“net WAC cap” or similar provision of the Underlying Instruments (each a
“Limitation Provision”) (but, for the avoidance of doubt, taking account of any
Writedown within the definition of “Writedown” occurring in accordance with the
Underlying Instruments).

 

For the purposes of calculating the Expected Interest Amount, and
notwithstanding any other provision herein, the Put Portfolio II Asset Coupon
shall be deemed to include any cap stated in the Underlying Instrument that is
not a Limitation Provision (but any “available funds cap” or “net WAC cap” or
similar provision of the Underlying Instruments shall be deemed to constitute a
Limitation Provision and not a cap as described in this sentence).

 

“Expected Principal Amount” means (A) with respect to the Final Amortization
Date or the Legal Final Maturity Date, an amount equal to (i) the Outstanding
Principal Amount of the Put Portfolio II Asset payable on such day (excluding
any amount representing capitalized interest) assuming for this purpose that
sufficient funds are available for such payment, where such amount shall be
determined in accordance with the Underlying Instruments, minus (ii) the net
aggregate principal deficiency balance or realized loss amounts (however
described in the Underlying Instruments) that are attributable to the Put
Portfolio II Asset and (B) with respect to any Principal Installment Date, the
Principal Installment Amount for such Principal Installment Date.  The Expected
Principal Amount shall be determined without regard to the effect of any
provisions (however described) of the Underlying Instruments that permit the
limitation of due payments or distributions of funds in accordance with the
terms of such Put Portfolio II Asset or that provide for the extinguishing or
reduction of such payments or distributions.

 

“Failure to Pay Principal” means (i) a failure by the Issuer (and any applicable
Insurer) to pay an

 

19

--------------------------------------------------------------------------------


 

Expected Principal Amount on the Final Amortization Date, the Legal Final
Maturity Date or a Principal Installment Date, as the case may be, or
(ii) payment on any such day of an Actual Principal Amount that is less than the
Expected Principal Amount; provided that the failure by the Issuer (and any
applicable Insurer) to pay any such amount in respect of principal in accordance
with the foregoing shall not constitute a Failure to Pay Principal if such
failure has been remedied within any grace period applicable to such payment
obligation under the Underlying Instruments or, if no such grace period is
applicable, within five Business Days after the day on which the Expected
Principal Amount was scheduled to be paid.

 

“Final Amortization Date” means the first to occur of (i) the date on which the
Put Portfolio II Asset Principal Amount is reduced to zero and (ii) the date on
which the Underlying Assets owned or held by the Issuer are liquidated,
distributed or otherwise disposed of in full and the proceeds thereof are
distributed or otherwise disposed of in full.

 

“GICs” means the guaranteed investment contracts (including guaranteed
investment contracts in the form of repurchase agreements) entered into by the
GIC Issuers on or prior to the Effective Date and listed on Annex 4 hereto.

 

“GIC Balance” means on any date of determination the aggregate outstanding
principal balance of the GICs as most recently reported under the Pledge and
Administration Agreement on such date.

 

“GIC Issuers” means FSA Capital Markets Services (Caymans) Limited, FSA Capital
Management Services LLC and FSA Capital Markets Services LLC.

 

“Initial Face Amount” means in relation to any Put Portfolio II Asset the amount
indicated as such in the Put Portfolio II Annex.

 

“Initial Factor” means in relation to any Put Portfolio II Asset the factor
indicated as such in the Put Portfolio II Annex.

 

“Interest Shortfall” means, with respect to any Put Portfolio II Asset Payment
Date, either (a) the non-payment of an Expected Interest Amount or (b) the
payment of an Actual Interest Amount that is less than the Expected Interest
Amount.  For the avoidance of doubt, the occurrence of an event within (a) or
(b) shall be determined taking into account any payment made under the
Underlying Policy, if applicable.

 

“Interest Shortfall Amount” means with respect to any Put Portfolio II Asset
Payment Date, an amount equal to the greater of:

 

(a)                                  zero; and

 

(b)                                 the amount equal to the product of:

 

(i)                                     (A)                              the
Expected Interest Amount;

 

minus

 

(B)                                the Actual Interest Amount; and

 

(ii)                                  the Applicable Percentage.

 

“Insurer” means in relation to any Put Portfolio II Asset the entity indicated
as such, if any, in the Put Portfolio II Annex.

 

“Issuer” means in relation to any Put Portfolio II Asset the entity indicated as
such in the Put Portfolio II Annex.

 

“Legal Final Maturity Date” means in relation to any Put Portfolio II Asset the
date set out in the

 

20

--------------------------------------------------------------------------------


 

Put Portfolio II Annex (subject, for the avoidance of doubt, to any business day
convention applicable to the legal final maturity date of the Put Portfolio II
Asset), provided that if the legal final maturity date of the Put Portfolio II
Asset is amended, the Legal Final Maturity Date shall be such date as amended.

 

“Liquidity Facility” has the meaning specified in the Pledge and Administration
Agreement.

 

“Master Repurchase Agreement” means the Master Repurchase Agreement, dated as of
June 30, 2009, among Party B, each GIC Issuer and FSA as third party
beneficiary, as the same may be replaced, refinanced, or amended, supplemented
or otherwise modified from time to time.

 

“Original Principal Amount” means in relation to any Put Portfolio II Asset the
amount indicated as such in the Put Portfolio II Annex.

 

“Outstanding Principal Amount” means, as of any date of determination with
respect to the Put Portfolio II Asset, the outstanding principal balance of the
Put Portfolio II Asset as of such date, which shall take into account:

 

(i)                                     all payments of principal;

 

(ii)                                  all writedowns or applied losses (however
described in the Underlying Instruments) resulting in a reduction in the
outstanding principal balance of the Put Portfolio II Asset (other than as a
result of a scheduled or unscheduled payment of principal);

 

(iii)                               forgiveness of any amount by the holders of
the Put Portfolio II Asset pursuant to an amendment to the Underlying
Instruments resulting in a reduction in the outstanding principal balance of the
Put Portfolio II Asset;

 

(iv)                              any payments reducing the amount of any
reductions described in (ii) and (iii) of this definition; and

 

(v)                                 any increase in the outstanding principal
balance of the Put Portfolio II Asset that reflects a reversal of any prior
reductions described in (ii) and (iii) of this definition; and

 

(vi)                              any increase in the outstanding principal
balance of the Put Portfolio II Asset that is attributable to the deferral or
capitalization of interest prior to the Effective Date.

 

For the avoidance of doubt, the Outstanding Principal Amount shall not include
any portion of the outstanding principal balance of the Put Portfolio II Asset
that is attributable to the deferral or capitalization of interest on or after
the Effective Date.

 

“Principal Installment Amount” means, with respect to any Put Portfolio II Asset
having scheduled installment dates for the repayment of principal, and a
Principal Installment Date, the amount of the relevant installment of principal
payable on such Principal Installment Date.

 

“Principal Installment Date” means, with respect to any Put Portfolio II Asset
having scheduled installment dates for the repayment of principal, each such
scheduled installment date (other than any Legal Final Maturity Date or Final
Amortization Date).

 

“Principal Payment” means, with respect to any Put Portfolio II Asset Payment
Date, the occurrence of a payment of an amount to the holders of the Put
Portfolio II Asset in respect of principal (scheduled or unscheduled) in respect
of the Put Portfolio II Asset other than a payment in respect of principal
representing capitalized interest.

 

“Principal Payment Amount” means, with respect to any Put Portfolio II Asset
Payment Date, an amount equal to the product of (i) the amount of any Principal
Payment on such date and (ii) the Applicable Percentage.

 

21

--------------------------------------------------------------------------------


 

“Principal Shortfall Amount” means, in respect of a Failure to Pay Principal, an
amount equal to the greater of:

 

(i)                                     zero; and

 

(ii)                                  the amount equal to the product of:

 

(A)                              the Expected Principal Amount minus the Actual
Principal Amount; and

 

(B)                                the Applicable Percentage.

 

If the Principal Shortfall Amount would be greater than the Put Portfolio II
Asset Principal Amount immediately prior to the occurrence of such Failure to
Pay Principal, then the Principal Shortfall Amount shall be deemed to be equal
to the Put Portfolio II Asset Principal Amount at such time.

 

“Put Portfolio II Asset Calculation Period” means, with respect to each Put
Portfolio II Asset Payment Date, a period corresponding to the interest accrual
period relating to such Put Portfolio II Asset Payment Date pursuant to the
Underlying Instruments.

 

“Put Portfolio II Asset Coupon” means the periodic interest rate applied in
relation to each Put Portfolio II Asset Calculation Period on the related Put
Portfolio II Asset Payment Date (including any scheduled step-up or similar
scheduled adjustment to such interest rate from time to time provided under the
terms of the Underlying Instruments), as determined in accordance with the terms
of the Underlying Instruments as at the Effective Date, without regard to any
subsequent amendment to which Party A has not given it’s prior written consent
(other than an amendment with respect to which the consent of the holder of the
Put Portfolio II Asset is not required).

 

“Put Portfolio II Asset Payment Date” means each scheduled distribution date for
the Put Portfolio II Asset occurring on or after the Effective Date and on or
prior to the Legal Final Maturity Date for such Put Portfolio II Asset,
determined in accordance with the Underlying Instruments.

 

“Put Portfolio II Asset Principal Amount” means the following:

 

On the Effective Date, the product of:

 

(a)                                  the Original Principal Amount;

 

(b)                                 the Initial Factor; and

 

(c)                                  the Applicable Percentage.

 

Following the Effective Date, each Put Portfolio II Asset Principal Amount will
be:

 

(i)                                     decreased on each day on which a
Principal Payment is made by the relevant Principal Payment Amount;

 

(ii)                                  decreased on the day, if any, on which a
Failure to Pay Principal occurs by the relevant Principal Shortfall Amount; and

 

(iii)                               decreased on each day on which a Writedown
occurs by the relevant Writedown Amount.

 

For the avoidance of doubt, the Put Portfolio II Asset Principal Amount shall
not be increased by any deferral or capitalization of interest or decreased by
payment of any portion of the principal balance of the Put Portfolio II Asset
that is attributable to the deferral or capitalization of interest.

 

“Repurchase Agreement Facility” has the meaning specified in the Pledge and
Administration Agreement.

 

22

--------------------------------------------------------------------------------


 

“Servicer” means any trustee, servicer, sub-servicer, master servicer, fiscal
agent, paying agent or other similar entity responsible for calculating payment
amounts or providing reports pursuant to the Underlying Instruments.

 

“Servicer Report” means a periodic statement or report regarding the Put
Portfolio II Asset provided by the Servicer to holders of the Put Portfolio II
Asset.

 

“Shortfall Amount” means any Interest Shortfall Amount, Principal Shortfall
Amount or Writedown Amount.

 

“Specified Currency Rate” means in relation to any Put Settlement Asset (i) if
Party A or the Sovereign Guarantors assume all of the rights and obligations of
Party B under the a currency hedge identified as related to such Put Settlement
Asset in the Hedge Agreement Register under the Pledge and Administration
Agreement such that Party B has no further rights or obligations under such
currency hedge, the rate of exchange specified under such currency hedge or
(ii) if (i) is not applicable, by reference to the Federal Reserve Bank of New
York 10:00 a.m. (New York City time) mid-point rate as displayed on Reuters
Page FEDSPOT on the second Business Day preceding the relevant Put Settlement
Date, or if such rate is unavailable, in such other commercially reasonable
manner as the Calculation Agent shall determine after consultation with the
parties.

 

“Subordinated Claims Payment Condition” has the meaning specified in the Pledge
and Administration Agreement.

 

“Underlying Assets” means the assets securing the Put Portfolio II Asset for the
benefit of the holders of the Put Portfolio II Asset and which are expected to
generate the cashflows required for the servicing and repayment (in whole or in
part) of the Put Portfolio II Asset, or the assets which secure and/or support
the Issuer’s obligations to the holder of such Put Portfolio II Asset where such
exposure is created synthetically.

 

“Underlying Instruments” means the indenture, trust agreement, pooling and
servicing agreement or other relevant agreement(s) setting forth the terms of
the Put Portfolio II Asset.

 

“Underlying Policy” means in relation to any Put Portfolio II Asset the
guarantee or insurance policy, if any, indicated as such in the Put Portfolio II
Annex.

 

“Writedown” means the occurrence at any time on or after the Effective Date of:

 

(A)  a writedown or applied loss (however described in the Underlying
Instruments) resulting in a reduction in the Outstanding Principal Amount (other
than as a result of a scheduled or unscheduled payment of principal); or

 

(B)  the attribution of a principal deficiency or realized loss (however
described in the Underlying Instruments) to the Put Portfolio II Asset resulting
in a reduction or subordination of the current interest payable on the Put
Portfolio II Asset.

 

“Writedown Amount” means, with respect to any day, the product of (i) the amount
of any Writedown on such day and (ii) the Applicable Percentage.

 

23

--------------------------------------------------------------------------------


 

Please confirm your agreement to be bound by the terms of the foregoing by
executing a copy of this Confirmation and returning it to us.

 

Yours faithfully,

 

 

FSA ASSET MANAGEMENT LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEXIA SA

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEXIA CRÉDIT LOCAL S.A., acting through its New York Branch

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Non-Guaranteed Put Confirmation

 

--------------------------------------------------------------------------------